DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Landis (US 2020/0404598).
As to claims 1, 11, Landis discloses an electronic device 205 (see at least figure 2) comprising: a plurality of antenna arrays 225; and a processor 240 operably connected to the plurality of antenna arrays 225, the processor 240 configured to: detect a maximum permissible exposure (MPE) condition for radio frequency exposure (see paragraphs [0058], [0066], and [0067]); and apply a MPE operation, from among a plurality of MPE operations, to at least one of the plurality of antenna arrays 225 to modify the radio frequency exposure, wherein the MPE operation comprises coordination of at least two of the antenna arrays for signal transmission (see paragraphs [0067], [0074]-[0076].  See also paragraphs [0038], [0050] which discloses the device 205 may have multiple antenna arrays).
As to claims 2, 12, Landis discloses the processor 240 is further configured to apply the MPE operation based on a predefined priority rule, and the predefined priority rule comprises the processor further configured to at least one of (i) apply the MPE operation on a physical uplink shared channel (PUSCH) without uplink control information (UCI) while not applying the MPE operation on a physical uplink control channel (PUCCH), a physical random access channel (PRACH), and a PUSCH with UCI (see paragraph [0062] which discloses uplink PUSCH and “The uplink signal may contain uplink user data, uplink control information, or uplink signaling”; therefore, the uplink (PUSCH) may only include uplink user data, not unlink control information as claimed.  Paragraph [0062] further discloses that “For example, the UE may select to … only on PUSCH transmission opportunities”; therefore, Landis reads on the claimed limitations “while not applying the MPE operation on a physical uplink control channel (PUCCH), a physical random access channel (PRACH), and a PUSCH with UCI”), or (ii) apply the MPE operation on a secondary carrier before a primary carrier.
As to claims 3, 13, Landis discloses a radar transceiver (see paragraph [0048]; [0070]), wherein the processor is further configured to: detect the MPE condition by determining whether an object is within a threshold distance of the electronic device; based on the object being within the threshold distance, determine a distance of the object from the electronic device using the radar transceiver; and select the MPE operation based on the determined distance of the object (see figure 8).
As to claims 4, 14, Landis discloses the processor is further configured to: select a first MPE operation from among the plurality of MPE operations based on the determined distance of the object being greater than a first distance (see figure 8, steps 808, 810); and select a second MPE operation from among the plurality of MPE operations based on the determined distance of the object being less than the first distance and greater than a second distance (see figure 8, steps 804, 808, 812).
As to claims 5, 15, Landis discloses the processor is further configured to: determine an angular location of the object relative to the electronic device; and select the MPE operation based on the angular location of the object (see paragraph [0070]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Landis in view of Badic (US 10,812,125).
As to claims 6, 16, Badic suggests determining an angular location of the object relative to the electronic device; and select the MPE operation based on the angular location of the object (see paragraph [0070]); but fails to disclose selecting a first MPE operation from among the plurality of MPE operations based on the object being located in a first angular region relative to the electronic device; and selecting a second MPE operation from among the plurality of MPE operations based on the object being located in a second angular region relative to the electronic device.  Badic discloses selecting a first MPE operation from among a plurality of MPE operations based on the object being located in a first angular region relative to an electronic device; and selecting a second MPE operation from among the plurality of MPE operations based on the object being located in a second angular region relative to the electronic device (see column 15 lines 59 to column 16 line 36; column 47 lines 43-67; column 48 line 50 to column 49 line 15).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Badic to Landis, in order to increase the electronic device’s angular and distance coverage for detecting nearby human bodies (as suggested by Badic at column 16 lines 14-16).
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Landis.
As to claims 7, 17, Landis suggests detecting a presence of a human body (see paragraphs [0046]. [0056]; but fails to disclose determining whether a material of the object is human skin.  The examiner, however, takes Official Notice that determining whether a material of the object is human skin is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Landis as claimed, in order to ensure that a detected nearby object is actually a human body.
Claims 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Landis in view of Rath (US 8,811,918).
As to claims 9, 19, Landis fails to disclose the processor is further configured to determine a position of an object relative to the electronic device; and to apply the MPE operation, the processor is further configured to: identify a first antenna array from the plurality of antenna arrays that is closer to the object than a second antenna array from the plurality of antenna arrays based on the position of the object relative to the electronic device, reduce a power level for the first antenna array from the plurality of antenna arrays to reduce a power density in proximity to the object, and increase a power level for the second antenna array from the plurality of antenna arrays to compensate at least in part for a reduction in the power level for the first antenna array.  Rath discloses a processor is further configured to determine a position of an object relative to an electronic device; and to apply a MPE operation, the processor is further configured to: identify a first antenna array from a plurality of antenna arrays that is closer to the object than a second antenna array from the plurality of antenna arrays based on the position of the object relative to the electronic device, reduce a power level for the first antenna array from the plurality of antenna arrays to reduce a power density in proximity to the object, and increase a power level for the second antenna array from the plurality of antenna arrays to compensate at least in part for a reduction in the power level for the first antenna array (see column 4 lines 3-16; column 11 line 55 to column 12 line 13). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Rath to Landis, in order to ensure that transmitted signals can be reached at an intended electronic device while maximum permissible exposure is still meet (as suggested by Rath at column 4 lines 3-16).
As to claims 10, 20, Landis fails to disclose the processor 240 (see at least figure 2) is further configured to determine a position of an object relative to the electronic device; and to apply the MPE operation, the processor is further configured to: identify, based on the position of the object relative to the electronic device, at least one beam of a first antenna array radiating in a direction toward of the object, disable the at least one beam of a first antenna array to reduce a power density in proximity to the object, and enable at least one beam of a second antenna array from the plurality of antenna arrays to compensate at least in part for the disablement of the at least one beam of the first antenna array.  Rath discloses a processor is further configured to determine a position of an object relative to an electronic device; and to apply a MPE operation, the processor is further configured to: identify, based on the position of an object relative to the electronic device, at least one beam of a first antenna array radiating in a direction toward of the object, disable the at least one beam of a first antenna array to reduce a power density in proximity to the object, and enable at least one beam of a second antenna array from the plurality of antenna arrays to compensate at least in part for the disablement of the at least one beam of the first antenna array.  See column 4 lines 3-16; column 11 line 55 to column 12 line 13. It is noted that Rath discloses at column 4 lines 12-16 “For example, a second antenna physically disposed at a different location within the communication device may be used either instead of, or in addition to, the first transmit antenna in order that the SAR limits are meet”.  Accordingly, Rath reads on the claimed limitations “disable the at least one beam of a first antenna array to reduce a power density in proximity to the object”.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Rath to Landis, in order to ensure that transmitted signals can be reached at an intended electronic device while maximum permissible exposure is still meet (as suggested by Rath at column 4 lines 3-16).  
Allowable Subject Matter
Claims 8, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 8, 18, the prior art of record fail to disclose the processor is further configured to: monitor a distance of the object moving toward the electronic device using the radar transceiver, and select a first MPE operation from among the plurality of MPE operations based on the monitored distance of the object being greater than a first distance; select a second MPE operation from among the plurality of MPE operations based on the monitored distance of the object being less than the first distance and greater than a second distance; select a third MPE operation from among the plurality of MPE operations based on the monitored distance of the object being less than the second distance and a determination that an object material is human skin; and not apply any MPE operation based on the monitored distance of the object being less than the second distance and a determination that the object material is not human skin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu (US 2020/0203853), Hong (US 2020/0205087), Katz (US 2016/0327634) disclose electronic devices employ maximum permissible exposure operations.




	
	


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646